KEHOE, Judge.
Appellant, respondent in the circuit court action and claimant in the mediation proceedings, brings this appeal from a final judgment entered by the circuit court requiring her to pay appellee a panelist fee of $100 plus $58.17 costs and interest. The judgment was entered pursuant to a petition for a rule nisi filed in the circuit court by appellee after appellant failed to pay him the panelist fee awarded by the court. A show cause order was issued for August 3, 1977, and, after appellant failed to appear, the circuit court entered the final judgment appealed. In our opinion, the circuit court lacked jurisdiction to hear this *1169matter. The petition for a rule nisi, was in essence, a complaint for damages in the amount of $100. This amount is below the minimal jurisdictional amount for such causes of action in the circuit court. Art. V, § 20(d)(4), Fla.Const. See also Murphy v. Shoemaker, 287 So.2d 143 (Fla. 4th DCA 1973). Accordingly, the final judgment appealed is reversed.
Reversed.